Citation Nr: 0101043	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, generalized anxiety disorder, and dysthymia.

2.  Entitlement to service connection for tinea versicolor, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil, claimed as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to 
February 1970.

Remand

A VA examination was conducted in September 1998 for post-
traumatic stress disorder.  The appellant was a reliable 
historian.  The examiner reviewed the service medical records 
and indicated there was no evidence of any psychiatric 
problems like depression or anxiety in service.  He served in 
active combat in Vietnam.  He described excessive anxiety, 
worry, restlessness, easy fatigue, difficulty concentrating, 
irritability, muscle tension and sleep disturbances dating 
back to his return from Vietnam.  He also complained about 
mild symptoms of depression.  The examiner stated that the 
current diagnosis was generalized anxiety disorder.  He had 
this problem since coming back from Vietnam.  He also gave a 
long-term history of symptoms of depression.  He had symptoms 
of post-traumatic stress disorder upon his return from 
Vietnam, but currently did not meet the criteria for post-
traumatic stress disorder.  Dysthymia and generalized anxiety 
disorder were diagnosed.

Private medical records from October 1998 document a 
diagnosis of depression.  On a note dated in October 1998, 
Dr. W. diagnosed, "skin disorder ? Agent Orange."


Squamous cell carcinoma of the left tonsil.
Hearing loss disability.

The appellant has submitted private medical records in 
support of his claim for service connection for squamous cell 
carcinoma of the left tonsil.  In a February 28, 1998 note, 
the examiner indicated that the appellant's, "Medical, 
social and family histories were taken and complete review of 
systems was performed.  These are noted in the chart."  
Records referred to in this statement have not been 
associated with the claims folder.

The RO denied the appellant's claim for service connection 
for hearing loss disability on the basis of medical evidence 
that showed hearing loss to be secondary to radiation therapy 
for his left tonsil cancer.  The Board intends to hold this 
issue in abeyance until further development on the issue of 
service connection for tonsil cancer is completed.  
Furthermore, the appellant has contended that he experienced 
hearing loss prior to radiation therapy.  In light of the 
fact that the appellant had verified combat service in an 
armor specialty, an opinion regarding relationship to service 
should be obtained.

Additional efforts to develop these records must be 
undertaken by the RO pursuant to 38 U.S.C.A.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A medical examination for compensation claims must 
be conducted when the evidence shows that the claimant has a 
current disability that may be associated with the claimant's 
active service and there is insufficient medical evidence to 
made a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should obtain copies of the 
records referenced in the February 28, 
1998 private medical note.

2.  If the RO is unable to obtain all of 
the records identified by the appellant, 
the RO must notify the appellant and: (A) 
identify the records the RO is unable to 
obtain; (B) briefly explain the efforts 
made to obtain those records; (C) 
describe any further action to by taken 
by the RO with respect to these 
identified records.  The RO should 
document its efforts in writing and 
include this in the claims folder.

3.  The RO should schedule the appellant 
for a VA audiology examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination.  The examiner 
should comment whether the appellant's 
hearing loss is as-least-as-likely-as-not 
attributable to noise exposure in 
service.

4.  The claims file should be referred to 
a psychiatrist, preferably the September 
1998 examiner (K) for clarification of 
the record.  In view of the assessment 
that the appellant had had a problem 
"since he came back from Vietnam" an 
examiner must clearly state whether the 
diagnosis, including anxiety disorder, is 
due to service.  If the diagnosis is 
unrelated to service, that fact must be 
clearly stated.

5.  If the veteran has evidence that 
links tonsil cancer to service or to 
Agent Orange exposure, or evidence 
linking hearing loss disability to 
service, he must submit it.

6.  If there is evidence that links any 
claimed disorder to service, that 
evidence must be submitted by the veteran 
to the RO.

7.  The RO should schedule the veteran 
for an examination of the skin.  In view 
of the October 1998 medical statement of 
"Skin disorder ? Agent Orange, the 
examiner must determine if there is any 
relationship between the veteran's skin 
disorder and Agent Orange exposure.

8.  The veteran is invited to clarify the 
October 1998 medical statement and have 
the private examiner identify the nature 
of the skin disorder and why they believe 
there may be an association with Agent 
Orange.

9.  The RO should consider the provisions 
of 38 U.S.C.A. § 1154.

10.  The RO should comply with the new 
Claims Assistance Act.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  If upon 
completion of the above action, the claim remains denied, the 
case should be returned to the Board after compliance with 
all requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


